Affirmed and Opinion Filed June 29, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00034-CR

                              JOSEPH TODD SMITH, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80590-2016

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Francis
       Joseph Todd Smith was charged in a twelve-count indictment with aggravated sexual

assault of a child (count I & II), indecency with a child by sexual contact (counts III, IV, VII, VIII

& XI), sexual assault of a child (counts V, VI, IX & X), and sexual performance of a child (count

XII). Appellant waived a jury trial and pleaded not guilty to each allegation. After hearing

evidence, the trial court found appellant guilty and sentenced him to thirty-five years in prison on

counts I and II, and twenty years on counts III through XII). On appeal, appellant’s attorney filed

a brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether
brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant. See Kelly

v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se

response to Anders brief filed by counsel).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgments.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170034F.U05




                                                   –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JOSEPH TODD SMITH, Appellant                       On Appeal from the 366th Judicial District
                                                    Court, Collin County, Texas
 No. 05-17-00034-CR         V.                      Trial Court Cause No. 366-80590-2016.
                                                    Opinion delivered by Justice Francis.
 THE STATE OF TEXAS, Appellee                       Justices Fillmore and Whitehill
                                                    participating.

     Based on the Court’s opinion of this date, the judgments of the trial court are
AFFIRMED.


Judgment entered June 29, 2018.




                                              –3–